DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/14/2022 is acknowledged. Claims 14-20 are canceled, and claims 21-27 are newly submitted claims; thus, claims 1-13 and 21-27 remain pending and are the claims examined below. 

Claim Interpretation
Claims 1-13 and 21-27 are directed towards an apparatus (i.e., an optical curing system and a 3D printing system). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 08/08/2022 Office action are withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-12 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over SCHWARZBAUM et al. (WO 2016/125138; of record, citations drawn to the translated version provided therewith) in view of TYLER et al. (US 2018/0126637) and further in view of DEMUTH et al. (US 2017/0232637; of record).
As to claim 1: SCHWARZBAUM discloses the claimed optical curing system (i.e., curing system 150) for a 3D printing system (i.e., vector printing system 100) ([0025], [0028], FIG. 1, FIG. 3), the optical curing system comprising: a mounting bracket (i.e., screws 310) ([0033]), an extruder (i.e., extruder head 114) longitudinally disposed through a portion of the mounting bracket ([0032], FIG. 3); and a plurality of lighting modules (i.e., one or more sources of curing radiation 136), each lighting module including multiple light emitting devices ([0033], [0035], Claims 21-25, FIG. 3), wherein the plurality of lighting modules are configured to focus emitted light (i.e., UV radiation beam 302) towards 3D-printable material as the 3D-printable material is extruded from the extruder (i.e., layer being printed 306, point of impingement 308) ([0033], [0035], FIG. 3). 
SCHWARZBAUM discloses a curing system which includes six sources of curing radiation which are attached on six sides of the extrusion head to provide a symmetrical application of curing radiation energy ([0053], FIG. 9); as well as the sources of curing radiation being attached to the extrusion head at an angle ([0035]), and adjusting position parameters, such as the angle, by loosening and tightening locking screws ([0035]); though, SCHWARZBAUM fails to explicitly disclose the claimed rotary system connected to the mounting bracket, the rotary system configured to rotate the mounting bracket around an extruder; each of the light emitting devices each having a light beam reflector; the plurality of lighting modules are distributed about the rotary system and are configured to rotate around the extruder.
However, TYLER teaches a head for an additive manufacturing system; the head including a nozzle configured to discharge a matrix reinforced with a fiber, and a plurality of light sources at least partially surrounding the nozzle ([0007]). TYLER further teaches multiple light-emitting cure enhancers 20 (i.e., plurality of lighting modules) are connected to head 16, e.g., surrounding nozzle tip 24 (i.e., an extruder longitudinally disposed through a portion of the mounting bracket, and plurality of lighting modules distributed about the rotary system) ([0022]). Moreover, TYLER teaches the cure enhancers 20 being moved, e.g., pivoted around a center axis by a corresponding actuator around nozzle tip 24 at the end face of head 16 (i.e., rotary system connected to the mounting bracket and configured to rotate the mounting bracket around an extruder, and plurality of lighting modules configured to rotate around the extruder) ([0032], FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotary system which pivots a plurality of cure enhancers around a nozzle tip taught by TYLER into SCHWARZBAUM. TYLER recognizes doing so to be advantageous as it ensures that the discharging material trails through a specified illumination area, preventing the curing of the discharging material from occurring improperly ([0031], [0032]). 
SCHWARZBAUM, modified by TYLER, fails to explicitly disclose the claimed each of the light emitting devices each having a light beam reflector. 
However, DEMUTH teaches an additive manufacturing system having an energy patterning system with an energy source that can direct one or more continuous or intermittent energy beams toward beam shaping optics ([0029], [0030]). DEMUTH further teaches beam shaping optics/unit including multiple light beams, each having a distinct light wavelengths being homogenized or combined using multifaceted mirrors (i.e., reflectors) ([0037]); where the embodiment illustrated in FIGs. 4A-4B depicts multiple laser diodes emitting light to their respective wavelength filters/reflectors (i.e., each of the light emitting devices each having a light beam reflector) ([0070], [0071], FIGs. 4A-4B). DEMUTH also teaches reflective optical elements that are not sensitive to wavelength dependent refractive index being used ([0059]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each of the laser diodes having a reflective optical element such as a mirror taught by DEMUTH into modified SCHWARZBAUM. DEMUTH teaches doing so to be beneficial as the wavelength selective mirrors are able to combine beams from multiple lasers into a single beam in order to increase beam intensity and/or to guide a single beam or a multiwavelength beam ([0059]). 
As to claim 2: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein the emitted light of the light emitting devices has a light intensity range from 0.5 to 20 W/cm2 to achieve solidification of the 3D-printable material extruded with a feeding speed of the 3D-printable material of 0.02 to 0.1 m2/h from the 3D printing system (see SCHWARZBAUM – [0028], [0030], [0046], claims 21-22). 
As to claim 3: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed one or more light sensors configured to detect an intensity of the emitted light of the light emitting devices, or configured to measure an intensity of the emitted light reflected from the 3D-printable material extruded from the extruder (see DEMUTH – [0043]).
As to claim 5: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed lens system wherein the emitted light of the light emitting devices is focused towards a common focal point by the lens system (see TYLER – [0023], [0030], [0032], Claim 8; see DEMUTH – [0047], [0070], [0071], FIG. 3a, FIG. 4a).
As to claim 7: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed power source and controller, wherein the power source provides power to the controller and the light emitting devices independently from the 3D printing system (see SCHWARZBAUM – [0027], [0028], [0047], [0054], [0055], [0056]). 
As to claim 8: SCHWARZBAUM discloses the claimed 3D printing system for fabricating structures (i.e., vector printing system 100) ([0025], FIG. 1, FIG. 3), the system comprising: a printing head (FIG. 1, FIG. 3) comprising a connector (i.e., delivery tubing system 112) to connect a feeding system (i.e., storage or material supply tank 102) that provides light-activated 3D-printable material (i.e., curable material 104) ([0025], FIG. 1), an extruder (i.e., extruder head 114) coupled in fluid communication to the connector ([0025], FIG. 1), and a nozzle (i.e., extrusion nozzle 116) coupled in fluid communication with the extruder ([0025], FIG. 1); an optical curing system (i.e., curing system 150) ([0028], FIG. 1, FIG. 3) comprising one or more mounting brackets (i.e., screws 310) ([0031], [0032], FIG. 1, FIG. 3), and a plurality of lighting modules (i.e., sources of curing radiation 136), each lighting module having multiple light emitting devices (i.e., LEDs) ([0028], [0032], [0033], [0035], Claims 21-25 FIG. 1, FIG. 3), wherein each of the lighting modules are attached to one of the one or more mounting brackets ([0031], [0032], [0033], FIG. 3); and a power source (i.e., computer 128) operatively coupled to the multiple light emitting devices ([0027], [0028], [0047], [0054]-[0056], FIG. 1).
SCHWARZBAUM discloses the plurality of lighting modules are configured to focus emitted light (i.e., UV radiation beam 302) towards 3D-printable material as the 3D-printable material is extruded from the extruder (i.e., layer being printed 306, point of impingement 308) ([0033], [0035], FIG. 3). Furthermore, SCHWARZBAUM discloses a curing system which includes six sources of curing radiation which are attached on six sides of the extrusion head to provide a symmetrical application of curing radiation energy ([0053], FIG. 9); as well as the sources of curing radiation being attached to the extrusion head at an angle ([0035]), and adjusting position parameters, such as the angle, by loosening and tightening locking screws ([0035]). 
Though, SCHWARZBAUM fails to explicitly disclose the claimed rotary system, the rotary system comprising: a rotation platform configured to mount the optical curing system and rotate the optical curing system around the extruder to focus light from the rotating lighting modules to the light-activated 3D-printable material as the light- activated 3D-printable material is extruded from the extruder; and a drive mechanism configured to rotate the rotation platform.
However, TYLER teaches a head for an additive manufacturing system; the head including a nozzle configured to discharge a matrix reinforced with a fiber, and a plurality of light sources at least partially surrounding the nozzle ([0007]). TYLER further teaches multiple light-emitting cure enhancers 20 (i.e., plurality of lighting modules) are connected to head 16, e.g., surrounding nozzle tip 24 (i.e., rotation platform configured to mount the optical curing system) ([0022]). Moreover, TYLER teaches the cure enhancers 20 being moved, e.g., pivoted around a center axis by a corresponding actuator (i.e., drive mechanism configured to rotate the rotation platform) around nozzle tip 24 at the end face of head 16 (i.e., rotation platform configured to rotate the optical curing system around the extruder to focus light from the rotating lighting modules to the light-activated 3D-printable material as the light-activated 3D-printable material is extruded from the extruder) ([0030], [0032], FIG. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the rotary system which pivots a plurality of cure enhancers around a nozzle tip taught by TYLER into SCHWARZBAUM. TYLER recognizes doing so to be advantageous as it ensures that the discharging material trails through a specified illumination area, preventing the curing of the discharging material from occurring improperly ([0031], [0032]). 
SCHWARZBAUM, modified by TYLER, fails to explicitly disclose the claimed each of the light emitting devices each including a light beam reflector. 
However, DEMUTH teaches an additive manufacturing system having an energy patterning system with an energy source that can direct one or more continuous or intermittent energy beams toward beam shaping optics ([0029], [0030]). DEMUTH further teaches beam shaping optics/unit including multiple light beams, each having a distinct light wavelengths being homogenized or combined using multifaceted mirrors (i.e., reflectors) ([0037]); where the embodiment illustrated in FIGs. 4A-4B depicts multiple laser diodes emitting light to their respective wavelength filters/reflectors (i.e., each of the light emitting devices each having a light beam reflector) ([0070], [0071], FIGs. 4A-4B). DEMUTH also teaches reflective optical elements that are not sensitive to wavelength dependent refractive index being used ([0059]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate each of the laser diodes having a reflective optical element such as a mirror taught by DEMUTH into modified SCHWARZBAUM. DEMUTH teaches doing so to be beneficial as the wavelength selective mirrors are able to combine beams from multiple lasers into a single beam in order to increase beam intensity and/or to guide a single beam or a multiwavelength beam ([0059]). 
As to claim 9: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed light emitting devices emit light in a light intensity range required to solidify 3D-printable material extruded from the nozzle (see SCHWARZBAUM – [0027], [0028], [0030]).
As to claim 10: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed one or more light sensors configured to detect an intensity of the emitted light of the light emitting devices, or configured to measure an intensity of the emitted light reflected from the 3D-printable material extruded from the extruder (see DEMUTH – [0043]).
As to claim 11: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein the one or more light emitting devices are arranged in multiple linear or radial arrays, with each linear or radial array having two or more light emitting devices, the grouping of the multiple linear or radial arrays forming an optical curing module (see SCHWARZBAUM – [0011], [0031], [0032]).
As to claim 12: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed two optical curing modules positioned opposite of each other to provide application of light from opposite directions to extruded material (see SCHWARZBAUM – [0032], FIG. 3). 
As to claim 21: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein the plurality of lighting modules are distributed about the extruder symmetrically and are configured to rotate axially around a longitudinal axis of the extruder in a symmetrical manner (see the rejection of claim 1; see SCHWARZBAUM – [0053], FIG. 9; see TYLER – [0032], FIG. 2).
As to claim 22: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein the plurality of lighting modules are configured to rotate around the extruder 360 degrees and to emit light 360 degrees towards the 3D-printable material as the 3D-printable material is extruded from the extruder (see the rejection of claim 1; see TYLER – [0032], FIG. 2)
As to claim 23: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein each of the light emitting devices within each light module includes a light source, a light source housing, and a mounting point where the light emitting device is rotationally mounted to the mounting bracket (see the rejection of claim 1; see SCHWARZBAUM – [0028], FIG. 9; see TYLER – [0032], FIG. 2).
As to claim 24: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein each of the light emitting devices within each lighting module are rotationally oriented to direct light emitted therefrom to a focal point where the 3D printable material is extruded from the extruder (see the rejection of claim 1; see SCHWARZBAUM – Claim 27; see TYLER – [0032], FIG. 2). 
As to claim 25: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein the multiple light emitting devices within each lighting module are arranged into arrays having rows and columns within the lighting module (see SCHWARZBAUM – Claim 26, FIG. 9, FIG. 11B). 
As to claim 26: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein each lighting module includes an outer housing configured to hold all of the multiple light emitting devices therein and a lens system configured to focus the light from each of the multiple light emitting devices collectively towards the 3D-printed material (see the rejection of claim 1; see SCHWARZBAUM – [0028], FIG. 9; see TYLER – [0032], FIG. 2). 
As to claim 27: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, further read on the claimed wherein each of the light emitting devices emits UV light and the 3D printable material is configured to be cured by the UV light (see the rejection of claim 1).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of SCHWARZBAUM et al. (WO 2016/125138; of record, citations drawn to the translated version provided herewith) in view of TYLER et al. (US 2018/0126637) and further in view of DEMUTH et al. (US 2017/0232637; of record) and VEIS (US 2018/0098383; of record). SCHWARZBAUM, TYLER and DEMUTH teach the subject matter of claim 1 and claim 8 above under 35 USC 103. 
As to claim 4: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, fail to disclose the claimed light emitting devices including an attached radiator to dissipate heat created by the light emitting devices. 
However, VEIS teaches a heating apparatus comprising a light emitting diode (LED) array ([0017], FIG. 1); wherein the heating apparatus is used to heat a target object printed by a 3D printer device ([0018]). VEIS further teaches the heating apparatus including a heatsink (i.e., radiator) which is thermally coupled to the LED array, and acts to dissipate heat from the LED array ([0017]). Moreover, VEIS teaches that while the LED array and the heatsink are thermally coupled, the two components may also be mechanically coupled (i.e., attached radiator) ([0020]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heatsink (i.e., radiator) thermally and mechanically coupled to the heating apparatus comprising an LED array taught by VEIS into SCHWARZBAUM modified thus far. VEIS recognizes doing so to be advantageous as the heatsink (i.e., radiator) allows for the temperature of the LEDs, and therefore the LED array, can be reduced which consequently increases the lifetime of the LEDs and reduces the costs associated with replacing the LEDs ([0012], [0013], [0014], [0019]). 
As to claim 13: SCHWARZBAUM, TYLER, DEMUTH and VEIS remain as applied above and therefore read on the claimed light emitting devices including an attached radiator to dissipate heat created by the light emitting devices (see the rejection of claim 4 above).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of SCHWARZBAUM et al. (WO 2016/125138; of record, citations drawn to the translated version provided therewith) in view of TYLER et al. (US 2018/0126637) and further in view of DEMUTH et al. (US 2017/0232637; of record) and HIKMET et al. (US 2019/0210278; of record). SCHWARZBAUM, TYLER and DEMUTH teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 6: SCHWARZBAUM, TYLER and DEMUTH remain as applied above. SCHWARZBAUM, modified by TYLER and DEMUTH, disclose light beam reflectors for each light emitting device (see DEMUTH – FIG. 4a; though, modified SCHWARZBAUM fails to explicitly disclose the claimed light beam reflector is a parabolic shape configured to focus the emitted light. 
However, HIKMET teaches a 3D printer comprising a printer head which includes a printer nozzle and an optical component/lighting system ([0051], [0053], [0054]). HIKMET further teaches the reflector being a collimator or a parabolic mirror ([0052]), and the reflector being used in the lighting system to reflect at least part of said light source light ([0053]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the parabolic mirror used as a light beam reflector taught by HIKMET into SCHWARZBAUM modified thus far. Doing so is a simple substitution of one known element (i.e., the parabolic mirror of HIKMET) for another (i.e., the light beam filter/reflector/mirror of modified SCHWARZBAUM) for the predictable result of providing the necessary light from the light emitting devices towards the 3D-printable material. 

Response to Arguments
Applicant’s arguments, filed 09/14/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior art reference found in an updated search necessitated by the amendments made to the claims (see TYLER et al. US 2018/0126637 as applied in the rejections above).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743